Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-207
                      Lower Tribunal No. 13-3504 SP
                          ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

    Millennium Radiology, LLC, a/a/o Gregorio Hernandez-
                        Rodriguez,
                                  Appellee.

     An Appeal from the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A, and Gary Marks (Ft. Lauderdale), for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     We reverse and remand consistent with our recent decision in United

Automobile Insurance Company v. Millennium Radiology, LLC, 47 Fla. L.
Weekly D175, D177 (Fla. 3d DCA Jan. 12, 2022) (“Millennium's ‘identity’ is

not the same in each of these cases against United Auto; Millennium draws

its identity from its assignor from case to case. The identity element of

collateral estoppel, therefore, is not satisfied.”).




                                         2